DETAILED ACTION
This is in response to application filed on April 30th, 2020 in which claims 1-4 were presented for examination, amended by preliminary amendment on 8/8/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (product claims) and Species 3 (Figs. 10, 15-17) in the reply filed on 8/8/22 is acknowledged.
Claim(s) 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/22.
Information Disclosure Statement
The listing of references in the specification (such as in [0002] to [0006]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to for the following:
[0067] “Fig. 10…ferromagnetic material 20” is not found in Fig. 10 which [0067] is directed to; examiner notes that Fig. 10 currently only shows [0067] “tether housing 2”
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 [0067] “tether 5, housing” should read “tether 5, the housing”
[0068] “from the use” should read “From the user”
The use of the term PopSocket in [0023], [0070], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
[0071] is requested for review; it is not explicitly clear what structure(s) “the apparatus” is and is not referring to; further clarification is needed whether [0071] is reciting that clip 22 is threaded through a hole…as well as the ferromagnetic material
[0071] after “tether housing 2” delete the comma
[0071] “finger stand 21, is attached” should read “finger stand 21, and is attached”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Line 3 “a finger-receiving pocket at a first end of said C-shaped hand cover” is not found in the specification; specification only recites [0065] “finger pocket side 8” is not necessarily a pocket but a side
Claim 1 Line 4 “a thumb-receiving pocket at a second end of said C-shaped hand cover” is not found in the specification; specification only recites [0065] “thumb side 7”, and is not necessarily a pocket but a side
Claim 1 Lines 12-13 “an opening in the hand cover that remains open…for immediate hand insertion” is not found in the specification
Claim Objections
Claim(s) 1 and 2 is/are objected to because of the following informalities: 
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claim 1 Line 1 delete “I claim” or remove it outside of the claims
Claim 1 Line 6 “the thumb-receiving side” does not have proper antecedent basis and should read “a thumb-receiving side”
Claim 1 Line 6 it is unclear how “thumb-receiving side” should be interpreted differently from “second end” in Claim 1 Line 4; for purposes of applying art and providing rejections, Claim 1 Line 6 will be considered met as long as a tether end is eventually connected to a second end
Claim 1 Line 8 “the user” should read “a user” for proper antecedent basis
Claim 1 Line 12 “an opening in the hand cover that remains open and is oriented for immediate hand insertion” is recommended to read “an opening in the hand cover that is configured to remain open and is configured to be oriented for immediate hand insertion” as the “remain open” and “orientation” are functional states
Claim 2 Line 1 delete “I claim”
Claim 2 Line 1 “an apparatus” should read “The apparatus” for proper antecedent basis
Claim 2 Line 2 “a substantially planar surface” should read “the substantially planar surface” for proper antecedent basis with Claim 1 Lines 5-6 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
	As such, Claim 1 Lines 7 and 8 “means to mount” and “means to connect” invoke 112(f), and will be understood as being interpreted as magnet(s) and its equivalents and a clip and its equivalents, respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al (USPN 10918146), herein Dickerson, in view of Polacco et al (US Publication 2011/0061149), herein Polacco, and Fields (USPN 7661620).
Regarding Claim 1, Dickerson teaches a hand cover apparatus (see Figs. 1-5; Col. 4 Line 42 for 100), comprising:
a non-porous, C-shaped hand cover (see Fig. 5 where 101, 103, 105, 109, 113 covers the hand cover; as for non-porous, see Col. 6 Lines 56-63 for silicone which meets the definition of non-porous as set forth by applicant in specification [0010]; as for C-shape, see Fig. 5 Col. 5 Lines 47-49; Dickerson teaches a U-shape which meets the structural limitations in the claims and performs the functions as recited such as being capable of being a C-shape); 
a finger-receiving pocket at a first end of said C-shaped hand cover (see annotated Fig. 5 below; Col. 10 Lines 56-63; Dickerson teaches a pocket at a first end which meets the structural limitations in the claims and performs the functions as recited such as being capable of receiving a finger especially in light of the recitation);
a thumb-receiving pocket at a second end of said C-shaped hand cover (see annotated Fig. 5 below; Col. 10 Lines 56-63; Dickerson teaches a pocket at a second end which meets the structural limitations in the claims and performs the functions as recited such as being capable of receiving a thumb especially in light of the recitation);

    PNG
    media_image1.png
    638
    727
    media_image1.png
    Greyscale

	a tethering device with a tether housing end connected to a substantially planar surface (see Fig. 3 Col. 4 Lines 60-63 for tether 107; Col. 10 Line 53 wherein the tether housing end is the end of tether 107 nearest to a user’s belt, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a belt is a substantially planar surface); 
	and a tether end connected to the thumb-receiving side of said hand cover (see Figs. 3 and 5; Col. 4 Lines 60-63, wherein 101 or 103 can be the thumb-receiving side, and the tether end is part of 107 nearer 105 as opposed to the user’s belt; wherein the tether end is at least eventually connected to the thumb-receiving side);
an opening in the hand cover that remains open and is oriented for immediate hand insertion (Col. 10 Lines 56-67, especially Lines 63-67; Dickerson teaches the opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of remaining open and oriented for hand insertion especially in light of the recitation).

Dickerson does not explicitly teach infused or coated with an antimicrobial agent.
However, Dickerson does teach desiring minimizing contact with microbes (Col. 4 Lines 10-25).

Polacco teaches an apparatus infused or coated with an antimicrobial agent (see Fig. 1; [0072], wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Polacco’s silicon is referring to silicone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dickerson’s hand cover apparatus with the antimicrobial agent of Polacco for antibacterial properties, especially as both references are in the garment arts for preventing the spread of disease.

Dickerson does not explicitly teach that the tethering device is retractable,
a means to mount the hand cover on the substantially planar surface;
a means to connect the substantially planar surface to the user.

Fields teaches a retractable tethering device with a tether housing end connected to a substantially planar surface (see embodiment of Figs. 1-6 and 9; see Fig. 4 Col. 5 Line 6 for device 10; see Col. 5 Lines 6-7 for tether housing end 20; see Fig. 9 for substantially planar surface as a belt, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the belt is a substantially planar surface),
and a tether end connected to a side of said hand-held device (see Col. 5 Lines 6, 8-9 for tether end 30 with Col. 5 Lines 18-19, 29-32; see Fig. 5 for hand-held device Col. 5 Line 13);
a means to mount the hand-held device on the substantially planar surface (Applicant recites “means to mount”, which is being interpreted to invoke 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with the functional language “to mount” without reciting sufficient structure to achieve the function.  Therefore, “means to mount” as recited in claim 1 is limited to the magnets 15 and 20 recited in the specification and its functional equivalents.  See MPEP 2181.  As such, see Figs. 1, 3, 4; Col.6 Lines 1-4 for snaps, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that snaps and magnets are functional equivalents, especially in light of extrinsic evidence Seslija DE 102017010765; as such, the snaps would therefore mount the hand-held device to the belt/surface as further seen in Fig. 9),
a means to connect the substantially planar surface to the user (Applicant recites “means to connect”, which is being interpreted to invoke 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with the functional language “to connect” without reciting sufficient structure to achieve the function.  Therefore, “means to connect” as recited in claim 1 is limited to the clip 22 recited in the specification and its functional equivalents.  See MPEP 2181.  As such, see Col. 5 Lines 6-8 for clip 24 and Fig. 9 for connecting, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a carabiner clip 24 is a functional equivalent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dickerson’s tether with the tether of Fields (and therefore with the retraction and means to mount and connect) as both are in the same art of endeavor as hand-held items at the end of a tether for accessibility, not only in order to provide more accessibility with the retractable capabilities but also as the means prolong the life of the tether (without constant swinging strain of the tether), deterring loss (such as from thievery or accidental snag as the tether swings around), and/or preventing unwanted drag weight from swinging forces.

	
	

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson et al (USPN 10918146), herein Dickerson, in view of Polacco et al (US Publication 2011/0061149), herein Polacco, and Fields (USPN 7661620), further in view of Seslija (DE 102017010765).
Regarding Claim 2, modified Dickerson teaches all the claimed limitations as discussed above in Claim 1.
Modified Dickerson already taught wherein said hand cover is mounted to a substantially planar surface that can be connected to the user (wherein Dickerson’s hand cover is mounted via Fields’ tether to a belt connected to a user).

Modified Dickerson does not explicitly teach wherein said hand cover is magnetically mounted.
However, modified Dickerson already taught using snaps to mount.

Seslija teaches wherein said hand cover is magnetically mounted to a substantially planar surface (see Fig. 1; [0016] "first fastening element 3 which can be detachable fastened to the inside of the tank flap 13…counterpart 17 to the fastening element 3…tank glove 1 can have a Velcro strip, a snap fastener, or a magnet as the fastening element 3"; [0017] for retraction device 16; wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a tank flap can be substantially planar inasmuch as substantially planar has been defined in the claims).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dickerson’s snaps as provided by Fields with the magnets of Seslija as it a simple substitution of one known fastener for another, especially as Seslija teaches as such, in order to more easily access the hand cover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Kim (KR 200491920), Vidal Jr (USPN 6487756) directed to a retractable tethering device; McGee (USPN 5864925), Clayton (USPN 4625862), Frankenwalder (DE 202021103672) directed to a retractable tethering device with means to mount and means to connect; Pecor (US Publication 2006/0196896) directed to element on glove connecting to element on garment; Paaso (FI 20205770) directed to C-shaped; Washio (USPN 9345312), Kocher (USPN 10806198), Livingston (USPN 7354304) directed to tether; Dunlap et al (US Publication 2017/0113117), Kwon (USPN 6212687) directed to silicone; Milner (USPN 5261421), Loos (US Publication 2009/0075019) directed to antimicrobial agent; Darwish (US Publication 2019/0247008), Bastian (USPN 9427070) directed to magnetic means to mount and clip means to connect; Brand (USPN 9496911) directed to a retractable tether with magnetic coupling; Bradley et al (USPN 6688505) directed to means to mount and means to connect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732